Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 79-89 in the reply filed on 24 November 2020 is acknowledged.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 79, 80, and 82-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,662,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 79 and claim 1 of ‘598 commonly recite features of filter insert comprising body portion, closed-end tube, inlet and outlet aperture, filter medium, tube comprising impermeable barrier and manufactured of flexible plastics material, with body portion being rigid relative to the tube, with instant claims 80 and 81 adding the feature of the plastic film provided with metallized surface coating on one or both sides thereof, which is also present in claim 1 of ‘598. 
Dependent claims 83 and 84 correspond to dependent claims 4-6 of ‘598.
Also, instant independent claim 85 together with dependent claim 87 together substantially correspond to what is recited in claim 13 of ‘598 concerning features also .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 81 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,662,598. This is a statutory double patenting rejection. Claim 81 incorporating the limitations of claims 79 and 80 from which it depends is thus identical to claim 1 of patent ‘598.
Claims 79-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 83 “the laminated plastic film” lacks antecedent basis since claim 82 from which it depends recites the alternative of the plastic film being “food-grade”, also “one or more of the layers from the group comprising: polyethylene…” is incomplete, since polyethylene, etc. are types of materials rather than types of layers and ambiguous since it is unclear if the group is closed or open to include other materials; it is suggested the claim be worded “…film comprises one or more layers of material selected from the group consisting of : polyethylene…”. 
In claim 85, in lines 2-3 “for connection to a supply of fluid and outlet apertures for connection to a fluid consuming device” is confusing and non-idiomatic and the structural relationship of the various apertures to connector, fluid-consuming device or otherwise with the filter is not understood, in line 10 “an inlet aperture and an outlet aperture each aperture” is grammatically confusing (should a “,” be inserted after “outlet aperture”) and is also confusing as to whether such “an inlet aperture and an outlet aperture” concern or refer back to apertures of the connector or instead concern or refer back to the body portion, or may be features of another, un-named filter or filter insert component. Thus, additionally it is unclear as to which apertures that the recitation of “the inlet aperture and the outlet aperture” in the ‘filter medium clause refer back to or have antecedent basis from.

 In claim 87 “the locking collar” lacks antecedent basis, not being present in independent claim 85 from which claim 87 depends, and in lines 2-3 “of another one of the housing, connector and collar” is confusing and lacking in antecedent basis, since there is no previous recitation of a first one of housing, connector and/or collar.
	CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 86, “engagement means for engaging and/or supporting the filter medium of the filter insert” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as constituting ribs or bosses on the relatively rigid filter housing or any equivalent structure which may serve to support and/or reinforce the filter medium against shocks and other impact forces which can occur during handling and/or transportation of the filter, as discussed in the Specification at page 6, lines 3-9.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 79, 80 and 82-84 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolf patent 4,711,717. 

a body portion 13 and a closed end hose 16, ‘hose by definition being a flexible “tube”, which is closed at its lower end (column 3, lines 43-68) received in a housing 17, an upper open end of the tube being sealingly engaged as effected by O-ring 34 around the periphery of the adapter or body portion 13 (all discussed in column 3, lines 13-27 and column 6, lines 27-54 and illustrated in figure 3);
 inlet or inflow and outlet or outflow apertures designated by arrows 18 and 21 communicating via a through holes 41 and 42, respectively with the interior of tube 16 (column 5, lines 34-39 and column 6, lines 59-65); and
 a filter medium 14 located with the tube and sealingly interposed between the apertures in a “media-proof, aligned manner, the tube comprising an impermeable barrier to fluid flow there-through and being at least partially manufactured of a flexible plastic material (column 1, lines 18-46, column 2, lines 58-67 and column 5, line 55-column 6, line 8), with the body portion being relatively rigid compared to the hose or tube (column 5, lines 34-39 and column 5, line 66-column 6, line 7).
Kraft additionally discloses the flexible tube or hose comprising a thin film comprised of plastic material such as PVC for claim 80, having a fiber mesh 32 for reinforcement, hence being laminated, for claim 82, comprising at least one layer of polyethylene, or the filter having a fineness pore size of 1-500 microns, thus being porous, for claim 83, and the filter medium necessarily or inherently being cylindrical or tubular so as to fit into and extend through the flexible tube for claim 84.


Claim 81 would be allowable if rewritten to overcome the rejections under Statutory and Obvious Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, if rewritten or amended to include one or more additional limitations, in view of recitation of the plastic film being provided with a metallized surface coating on one or both sides thereof.
Claims 85-89 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and Obviousness Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Independent claim 85 and thus dependent claims 86-89 would distinguish over the closest prior art, constituting Wolf patent 4,711,717 and Kraft et al PGPUBS Document US 2008/0203010, in view of the recitation of the inlet and outlet apertures of the filter insert being releasably and sealingly connectable to the inlet and outlet apertures of the connector. 
Wolf otherwise discloses the remainder of features of connector, housing, and filter insert comprising body portion and relatively flexible closed-end tube, communication with inlet and outlet apertures and a filter medium located within the tube and sealingly interposed between inlet and outlet apertures, with Kraft suggesting modification or augmentation of the Wolf filter to include the recited substantially fluid impermeable barrier. Wolf and Kraft however do not suggest the inlet and outlet 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 

The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/13/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778